Case 1:18-cr-00192-KJM Document 72 Filed 12/14/18 Page 1 of 2           PageID #: 129
                                      ORIGINAL
KENJI M. PRICE #10523
United States Attorney
District of Hawaii

                                                            FILED IN THE
MARC A. WALLENSTEIN #10456                         UNITED STATES DISTRICT COURT
Assistant U.S . Attorney                                DISTRICT OF HAWAII

Room 6-100, PJKK Federal Building
                                                            DEC 14 2BB
300 Ala Moana Boulevard
Honolulu, Hawaii 96850                              atg_o'clQ('lk and
                                                          SUE BEITIA, CL~
                                                                          k.Vl-M.
Telephone: (808) 541-2850
Facsimile: (808) 541-2958
E-mail: marc.wallenstein @usdoj.gov

Attorneys for Plaintiff
UNITED STATES OF AMERICA

                IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAW All

UNITED STATES OF AMERICA,             )   CR. NO. 18-00192 KJM
                                      )
                  Plaintiff,          )   CONSENT TO RULE 11 PLEA,
                                      )   AND TO JUDGMENT AND
                                      )   SENTENCING, IN A
      vs.                             )   MISDEMEANOR CASE BEFORE
                                      )   UNITED STATES MAGISTRATE
ABDURRAHMAN (01),                     )   JUDGE
                                      )
                                      )   Date: December 14, 2018
                  Defendant.          )   Time: 9:00 a.m.
                                          Judge: Hon. Kenneth J. Mansfield

 CONSENT TO RULE 11 PLEA, AND TO JUDGMENT AND SENTENCING,
                  IN A MISDEMEANOR CASE
          BEFORE UNITED STATES MAGISTRATE JUDGE
Case 1:18-cr-00192-KJM Document 72 Filed 12/14/18 Page 2 of 2          PageID #: 130



             I have been advised by my attorney and by the United States

Magistrate Judge of my right to trial, judgment and sentencing before a United

States District Judge. I expressly consent to be tried before the Magistrate Judge

and expressly and specifically waive trial, judgment and sentencing by a District

Judge. I also hereby declare my intention to enter a plea of guilty before the

Magistrate Judge in this case.

             DATED: December l i, 2018, Honolulu, Hawaii.




                                              ABDURAHMAN
                                              Defendant (01)

                                                0- ( '.__:J'fie ~·
                                              PETER C. WOLFF:JO
                                              Attorney for Defendant

                                              APPROVED:

                                               ~
                                              MARC A. WALLENSTEIN
                                              Assistant U.S. Attorney

                                              Attorneys for Plaintiff
                                              UNITED STATES OF AMERICA




                                          2
